IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ESHED ALSTON,                        §
                                       §
        Plaintiff Below-               §   No. 366, 2017
        Appellant,                     §
                                       §
  v.                                   §   Court Below: Superior Court
                                       §   of the State of Delaware
  ADMINISTRATIVE OFFICE                §
  OF THE COURTS, et al.,               §   C.A. No. K17C-05-004
                                       §
        Defendants Below-              §
        Appellees.                     §

                           Submitted: December 22, 2017
                           Decided:   February 23, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                   ORDER

       This 23rd day of February 2018, upon consideration of the parties’ briefs

and the record on appeal, it appears to the Court that:

       (1)   The appellant, EShed Alston, filed this appeal from the Superior

Court’s judgment dismissing his complaint for failure to state a claim. After

careful consideration of the parties’ filings in this matter, we find no merit to

the appeal. Thus, we affirm the Superior Court’s judgment.

       (2)   The Superior Court record reflects that Alston filed a two-page

complaint in the Superior Court on May 3, 2017. The complaint asserted that
the defendants1 had engaged in a thirty-year pattern of “malicious and racist

activities of fraud and of corruption and of illegal UNCONSTITUTIONAL

racist obstruction of plaintiffs [sic] Constitutionally protected civil rights….”

The complaint, however, did not allege any specific acts taken by the

defendants reflecting racism, fraud, or corruption. Thus, the Superior Court

granted the State’s motion to dismiss the complaint under Superior Court Civil

Rule 12(b)(6) for failure to state a claim.

       (3)    We review de novo the dismissal of a complaint under Rule

12(b)(6).2 Our review is limited to the well-pleaded allegations contained in

the complaint, which we accept as true.3 Well-pleaded allegations include

specific allegations of fact and conclusions supported by specific allegations

of fact.4 We do not blindly accept as true conclusory allegations that are

unsupported by specific facts or draw unreasonable inferences in the

plaintiff’s favor.5

       (4)    In this case, even liberally construing Alston’s pro se complaint,

we find no error in the Superior Court’s judgment. At the very least, a


1
  Alston’s complaint named the defendants as: “The Administrative Office of the Delaware
Courts; and the Supreme Court of Delaware; and the Delaware Superior Court; and the
Court on the Judiciary Delaware [sic] the State Human Relations Commission and the State
Department of Justice and to include Judge Terry Vaughn.”
2
  Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998).
3
  Id.
4
  White v. Panic, 783 A.2d 543, 549 n.12 (Del. 2001).
5
  Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011).


                                           2
complaint must contain a short and plain statement of the claim that gives a

defendant fair notice of what the claim is and the facts upon which it rests.6 It

must also contain a demand for judgment for the relief to which the plaintiff

claims to be entitled.7 Rather than satisfying this minimal threshold, Alston’s

complaint simply contained no allegations of fact and no demand for relief.

We find no error in the Superior Court’s dismissal of his complaint for failure

to state a claim.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice




6
    Del. Super. Ct. Civ. R. 8(a).
7
    Id.


                                       3